Citation Nr: 1539051	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently before the Board in November 2014 when it was remanded for further development.  The RO issued a supplemental statement of the case in June 2015 and the appeal is again before the Board. 

The Veteran testified before the undersigned Veterans Law Judge during a June 2012 videoconference hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran did not exhibit hypertension in service or to a compensable degree within one year after discharge from service; and, the preponderance of the evidence fails to establish that his hypertension is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January 2008 and February 2008 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  They also notified him of how the RO assigns effective dates and ratings.  Nothing further was required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records and pertinent post-service records have been obtained and associated with the claims file.  Social Security Administration records have been obtained as well.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in April 2013 concerning his hypertension.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report is thorough and adequate upon which to base a decision with regard to the Veteran's claims.  It reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusion reached.

The Board has also found substantial compliance with its November 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Social Security Administration records were requested, obtained, and have been associated with the claims file. 

Discussion of the Veteran's June 2012 videoconference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his hypertension.  The history of treatment for hypertension was also discussed. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  

Service treatment records document that the Veteran had a recorded blood pressure of 135/85 in June 1973 and 139/90 in September 1973.  However, in neither instance is there any evidence that these blood pressure readings were sufficiently high to require treatment or to result in a diagnosis of hypertension.  Moreover, on his separation examination from October 1973, the Veteran's vascular system was noted to be normal and his blood pressure was 130/70.

There are also no medical records within a year of his discharge from service that contain a diagnosis of hypertension.  In June 1974, he was treated for nausea, vomiting, and abdominal cramps and he had a recorded blood pressure of 144/102.  However, at this time there was no diagnosis of hypertension.  In November 1975, the Veteran was treated for high blood pressure, with a reading of 144/94 mmHg.  Shortly after that in November 1975, the physician noted that the Veteran was "recently diagnosed hypertensive" and he was diagnosed with hypertension, controlled.  His blood pressure was 154/88 mmHg.   



During the June 2012 videoconference hearing, the Veteran reported that his high blood pressure was detected in 1973, within 6 months of service discharge.  He indicated that he started medication at that time.  He also stated that he had high blood pressure in service, though he was not treated for hypertension in service.

The Veteran was afforded a VA examination in April 2013.  The examiner reviewed the Veteran's service treatment records and post service treatment records, making notes of the various blood pressure readings.  The examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of service discharge, or is otherwise etiologically related to his active service.  Additionally, the examiner found it less likely than not that the Veteran's blood pressure readings in 1973 and 1974 or the Veteran's lay assertions of treatment for high blood pressure immediately following service had any clinical significance for the diagnosis of hypertension.  

The examiner explained that the blood pressure readings recorded during the Veteran's active service do not support the diagnosis of hypertension.  A one-time isolated recording of blood pressure in September 1973 was not found to support a diagnosis of hypertension nor have any clinical significance for the diagnosis of hypertension.  With respect to the elevated high blood pressure reading from 1974, the examiner determined that it was secondary to abdominal pain.  Specific reference was made to medical literature that supports that pain elevates blood pressure.   The examiner emphasized that the medical records show that the Veteran was not diagnosed with hypertension until 1975, beyond one year from service discharge.  He noted that the medical literature shows that hypertension is diagnosed most accurately when it is based on blood pressure readings taken over 3 to 6 visits, spaced over a period of weeks to months.  In this respect, the examiner found it less likely as not that the Veteran's hypertension manifested to a compensable degree within one year of service discharge or that hypertension is otherwise etiologically related to the Veteran's active service.   


Based on the foregoing, the Board is unable to attribute the Veteran's hypertension to his military service.  The service treatment records do not show an actual diagnosis of hypertension.  The fact that he may have had an elevated blood pressure reading during service is acknowledged.  However, there is no evidence of blood pressure readings meeting the definition of hypertension based upon 2 or more readings on at least 3 different days until over a year after service discharge.  

The interval between separation from service and the first post-service indication of high blood pressure fails to satisfy the continuity of symptomatology required to support the claim for entitlement to service connection for hypertension.  There is simply no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for symptoms suggestive of hypertension in the immediate years after service had ended consistent with 38 C.F.R. § 3.303(b).  Also, because the earliest recorded medical history places the presence of elevated blood pressure 2 years after service separation in 1973, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  More importantly, there is no medical evidence linking hypertension to the Veteran's military service, and he has not submitted any medical opinion that relates it to service.  See Hickson, supra.

The Board finds the 2013 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  Also considered was the Veteran's belief that his hypertension was the result of service.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's hypertension and its relationship to military service and/or service-connected disability.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.

In reaching these conclusions, the Board has also considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his conditions.  His primary assertion is that his hypertension had its onset in service or is otherwise related to his active service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").


The Veteran is competent to give evidence about what he sees and feels.  However, his contentions as to the etiology of his claimed hypertension are of limited probative value under the circumstances.  The medical issue in this case is fairly complex because it involves hypertension, which requires specialized training and equipment for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such musculoskeletal disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Likewise, the competent medical opinion in the record conclusively found no etiological relationship between any military service and the Veteran's subsequent development of hypertension.  The Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the service connection claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


